Title: From George Washington to Brigadier General George Clinton, 20 April 1777
From: Washington, George
To: Clinton, George



Sir
Head Quarters Morris Town April 20th 1777

Your favour of the 18th instant has just now come to hand.
Two days ago, I wrote to general McDougall urging it upon him to apply to the Convention of your state in my name to call out the Militia,

in order to have as respectable a force as possible, in the quarter where you are to act according to contingencies. I am glad to find that the powers vested in you, have enabled you to anticipate my wishes; and such is the situation of affairs, that your greatest exertions are required to bring them out in as great number, and as expeditiously as possible. Though there are many strong appearances that induce me to believe the enemy will open the Campaign with an attempt upon Philadelphia; yet it is impossible to ascertain their intentions with absolute certainty. So far as their preparations indicate the design I suppose them to have in view; the whole may be an artifice to divert our attention from the real object they may aim at. To be found unprepared, at the place where they should direct their operations, in earnest, would insure them success, and be unavoidably attended with many fatal consequences. On this account and as there is little room to doubt, if they should not move towards Philadelphia, they will up the North River, we cannot take too much pains to be upon a proper footing to meet this event, so far as it can be done consistent with that attention which is due to the greater probability of their attempting Philadelphia; until they shall have made such movements as will give a determinate complexion to their designs. To strengthen ourselves in one quarter and neglect another would afford the enemy a powerful temptation to alter their views, and bend their force against that part where we are weakest and most defenceless.
Let me remind you in bringing out the Militia, to pay a strict regard to the inclosed resolve of Congress. Great abuses in this respect must have come under your observation as well as mine.
I am happy to find that notwithstanding the precarious state of your health, you have waved all opposite considerations to accept the call of your country, and become permanently useful in the military line. The diffident terms in which you mention yourself do not lessen the expectations I have formed of your acting in such a manner as will be productive of honor to yourself and utility to the States.
It gives me pleasure to hear that the chain across the river promises to answer the end; and that the other obstructions are in a fair way. It is of the utmost importance that the greatest diligence should be used to complete and render them effectual. The experiments we have heretofore made give great reason to doubt the efficacy of attempts of this nature; and prove that too much pains cannot be taken to give any hope of success.
The supernumerary officer you mention may proceed in recruiting as many men as he can. He shall be provided for in some corps. I am Sir with great esteem Your most obedient servt

G. W——

